Citation Nr: 1221391	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  03-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  He also had subsequent Reserve service.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from November 2002 and March 2006 rating actions of the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California.

In May 2009, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A copy of the transcript of that hearing is of record.

In October 2010, the Board remanded the claims for additional development.

For the reasons stated below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was notified that the VLJ who conducted the May 2009 Board hearing is no longer employed by the Board, and that he had an opportunity to testify at another hearing.  In April 2012, the Veteran indicated that he desired to appear at another Travel Board hearing.  Consequently, a remand is necessary to afford the Veteran such a hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


